283 F.2d 955
Roy W. LOCKWOODv.UNITED STATES.
No. 249-58.
United States Court of Claims.
November 25, 1960.

PER CURIAM.


1
After consideration the court on its own motion has concluded that pursuant to Rule 54, Rules of Court of Claims, 28 U.S.C.A. the judgment entered in this case on February 3, 1960, should be set aside.


2
It is therefore ordered this twenty-fifth day of November, 1960, that the judgment entered on February 3, 1960, be and the same is hereby set aside, and plaintiff's request for permission to file an amendment to the petition is granted, and


3
It is further ordered that the opinion of February 3, 1960 be and the same is withdrawn. 180 F. Supp. 579.